DETAILED ACTION
Response to Arguments
Applicant’s arguments, filed on 03/21/2022, with respect to 35 U.S.C. § 103 have been considered but are moot because the arguments are directed to amended limitations that have not been previously examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 7-8, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amalapurapu et al. (US 10198524 B1, hereinafter Amalapurapu) in view of Preoţiuc-Pietro et al. "An analysis of the user occupational class through Twitter content." Proceedings of the 53rd Annual Meeting of the Association for Computational Linguistics and the 7th International Joint Conference on Natural Language Processing (Volume 1: Long Papers). 2015(“Preoţiuc”). 

 (Currently Amended) Regarding claim(s) 1, 8, and 15
Taking claim 1 as an exemplary, Amalapurapu teaches a processor-implemented method for a dynamic run-time corpus builder, the method comprising: 
identifying a corpus catalog for a knowledge base service ([Col. 3, ll. 45-47] "providing and presenting content of web services to a user, such as through dynamically customizing an organization and selection of content of a web site(s) for a user"); 
responsive to a change in the profile preferences, determining the one or more subjects based on the change in the profile preferences of the user ([Col. 6 ll. 31-33] "The observed change in this user's interests during the session can be changed to provide different dynamically determined categories”  [Col. 4 II, 29-34] e.g., “the user context data can be based on monitored user behavior on a web site (e.g., tracked using a pixel log), and one or more of the plurality of categories can include a synthesized category on the web site that is dynamically generated based on the monitored user behavior on the web site.”); 
based on determining the one or more subjects were updated([Col. 3, ll. 52-53]  "determining different categories on a site that are dynamic categories"   [Col. 7, ll. 25] "determining content for associating with such categories")
staging the determined one or more documents in a scalable master corpus, wherein the scalable master corpus is a subset of the corpus catalog ([Col. 4, ll. 49-52] e.g., “a system for providing dynamic categories further includes determining content for each of the plurality of categories for the user based on the user context data.”); and
performing a scalable deployment of the knowledge base service using the scalable master corpus ([Col. 18, ll. 1-4] "sending the set of dynamic categories to a web service is performed, in which the web service can customize content presented by the web service to a user based on the dynamic categories”  [Col. 14, ll. 27-29] “RRS 328 (e.g., RRS engine) receives product, category, and/or other web site content from product or content database (DB) 330.” Examiner notes that a set of dynamic categories including content for each of the plurality of categories for the user based on the user context data to the web service is performed.).  
Amalapurapu does not explicitly teach: indexing the corpus catalog based on one or more subjects from profile preferences of a user; converting the profile preferences to one or more values associated with the one or more subjects identified in the profile preferences; associating the determined one or more subjects with an index value representing the one or more subjects using the one or more values; determining one or more documents corresponding to the determined one or more subjects based on the index value representing the one or more subjects using a word embedding,  wherein the one or more documents comprise multimedia content, and wherein the multimedia content is converted to text using natural language processing and indexed with the index value representing the one or more subjects; and assigning additional index values to the corpus catalog based on determining that the determined one or more subjects are related using the word embedding
However, Preoţiuc teaches: indexing the corpus catalog based on one or more subjects from profile preferences of a user(Preoţiuc, pg. 1755-57, “To the best of our knowledge there are no publicly available data sets suitable for the task we
aim to investigate. Thus, we have created a new one consisting of Twitter users mapped to their occupation, together with their profile information and historical tweets. We use the account’s profile information to capture users with self-disclosed occupations… [w]e [then] use the NPMI matrix described in the previous paragraph to create hard clusters of words. These clusters can be thought as ‘topics’, i.e. words that
are semantically similar.” Preoţiuc teaches: we have created a new one consisting of Twitter users mapped to their occupation (i.e. indexing the corpus catalog) We use the account’s profile information to capture users with self-disclosed occupations. We then use the NPMI matrix to create hard clusters of words. These clusters can be thought as topics(i.e.based on one or more subjects from profile preferences of a user)); 
converting the profile preferences to one or more values associated with the one or more subjects identified in the profile preferences; associating the determined one or more subjects with an index value representing the one or more subjects using the one or more values(Preoţiuc, pg. 1755-57, see also table 1, Figure 2, table 5,  “The SOC scheme includes nine major groups coded with a digit from 1 to 9. Each major group is divided into sub-major groups coded with 2 digits, where the first digit indicates the major group. Each sub-major group is further divided into minor groups coded with 3 digits and finally, minor groups are divided into unit groups, coded with 4 digits. The unit groups are the leaves of the hierarchy and represent specific jobs related to the group. Table 1 shows a part of the SOC hierarchy. In total, there are 9 major groups, 25 sub-major groups, 90 minor groups and 369 unit groups… [t]o create our data set, we thus use the user description field to search for self-disclosed job titles provided by the 4-digit SOC unit groups, since they contain specific job titles. We queried Twitter’s Search API to retrieve for each job title a maximum of 200 accounts which best matched occupation keywords. Then, we aggregated the accounts into the 3-digit (minor) categories… [w]e use the NPMI matrix described in the previous paragraph to create hard clusters of words. These clusters can be thought as ‘topics’, i.e. words that are semantically similar.”); 
determining one or more documents corresponding to the determined one or more subjects based on the index value representing the one or more subjects using a word embedding(Preoţiuc, pg. 1758, see also table 1, Figure 2, table 5, “We assign users to one of nine possible classes (see the ‘Major Groups’ on Table 1) using one set of features at a time [i.e. determining one or more documents corresponding to the determined one or more subjects based on the index value representing the one or more subjects] … [w]e apply common linear and non-linear methods together with our proposed GP classifier… [t]he textual features (see Section 4.2) improve performance as compared to the most frequent class baseline. We also notice that the embeddings (SVDE and W2V-E) have lower performance than the clusters (SVD-C and W2V-C) in most of the cases. This is expected, as adding word vectors to represent a user’s text may overemphasize common words. The size of the embedding also increases performance [i.e. using a word embedding ].”), 
wherein the one or more documents comprise multimedia content, and wherein the multimedia content is converted to text using natural language processing and indexed with the index value representing the one or more subjects(Preoţiuc, pg. 1756-1760, see also table 1, Figure 2, table 5, “A separate Twitter data set is used as a reference corpus[i.e. wherein the one or more documents comprise multimedia content] in order to build the feature representations detailed in Section 4. This data set is an extract from the Twitter Gardenhose stream (a 10% representative sample of the entire Twitter stream) from 2 January to 28 February 2011. Based on this content, we also build the vocabulary for the text features, containing the most frequent 71,555 words. We tokenise and filter for English using the Trendminer preprocessing pipeline[i.e. and wherein the multimedia content is converted to text using natural language processing ]… [f]igure 2 shows the Cumulative Distribution Functions (CDFs) across the nine different occupational classes for these six topics [i.e. and indexed with the index value representing the one or more subjects]. CDFs indicate the fraction of users having at least a certain topic proportion in their tweets. A topic is more prevalent in a class, if the CDF line leans towards the bottom-right corner of the plot.”); 
and assigning additional index values to the corpus catalog based on determining that the determined one or more subjects are related using the word embedding(Preoţiuc, pg. 1761-62, see also table 1, Figure 2,table 5, “Two main groups of related classes, with a clear separation from the rest, are identified: classes 1–2 and 6–9. For the users belonging to these two groups, we compute their topic usage distribution (for the top topics listed in Table 4)[i.e. and assigning additional index values to the corpus catalog based on determining that the determined one or more subjects are related using the word embedding]. Then, we assess whether the topic usage distributions of those super-classes of occupations have a statistically significant difference by performing a two-sample Kolmogorov- Smirnov test. We enumerate the group topic usage means in Table 5…[f]rom this comparison, we conclude that users in the higher skilled classes have a higher representation in all top topics but ‘Beauty Care’ and ‘Elongated Words’.” ).
	In view of the teachings of Preoţiuc it would have been obvious for a person of ordinary skill in the art to apply the teachings of Preoţiuc to Amalapurapu before the effective filing date of the claimed invention to use online social networks to create a behavior analysis corpus that relates to a user’s occupational status for downstream applications like recommendation systems(Preoţiuc, pg. 1754, “The growth of online social networks provides the opportunity to analyze user text in a broader context… [t]his user profiling is important not only for sociolinguistic studies, but also for other applications: recommender systems to provide targeted advertising, analysts who study
different opinions in each social class or integration in text regression tasks such as voting intention… [f]ocusing on the microblogging platform of Twitter, we explore our hypothesis by studying the task of predicting a user’s occupational class given platform-related attributes and generated content, i.e. tweets. That has direct applicability in a broad range of areas from sociological studies, which analyse the behaviour of different occupations, to recruiting companies that target people for new job opportunities.”). 
As per the non-exemplary claims(s) 8 and15, this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Regarding claim(s) 7 and 14
Taking claim 7 as an exemplary, Amalapurapu in view of Preoţiuc teaches the method of claim 1.
Amalapurapu teaches wherein the corpus catalog comprises one or more documents related to a field (Col. 14, ll. 44-46, "The search engine can then perform a look-up of specific fields for these tuples to retrieve relevant documents"), wherein the field is identified in the one or more user profile preferences (Col. 14, ll. 40-44, "an input query to the search engine can include the dynamic category tuple, and in some cases, can also include other user preferences (e.g., based on user activity, user feedback, and/or various other types of user preferences such as described herein)").  
As per the non-exemplary claims(s) 14, this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Claim(s) 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amalapurapu in view of Preoţiuc and Krishna, and further in view of Jiang et al. (US 20180060358 A1, hereinafter Jiang).

Regarding claim(s) 2, 9, and 16
Taking claim 2 as an exemplary, Amalapurapu in view of Preoţiuc  and Krishna teaches the method of claim 1.
Amalapurapu teaches wherein determining one or more subjects based on profile preferences of a user further comprises: identifying one or more user profile preferences by accessing a plurality of user profile data (Col. 7, ll. 37-38, "the user's preferences (e.g., a user context, which is stored in a user profile)").
Amalapurapu further teaches determining the one or more subjects based on analyzing the one or more search queries (Col. 17, l. 23, e.g., "user behavior on the web site"); (Col. 17, ll. 20-23, "one or more of the plurality of categories can include a synthesized category on the web site that is dynamically generated based on the monitored user behavior on the web site").  
Amalapurapu in view of Preoţiuc and Krishna does not explicitly teach: wherein the user profile data comprises one or more search queries, a date of each search query and a time of each search query.
However, Jiang teaches wherein the user profile data comprises one or more search queries, a date of each search query and a time of each search query ([0033], "the user context 138 may include a geographic location of a user device of the user, user activities at the point in time, and date and time when the search query was issued").
In view of the teachings of Jiang it would have been obvious for a person of ordinary skill in the art to apply the teachings of Jiang to Amalapurapu before the effective filing date of the claimed invention in order to provide efficient ways to rank images for matching content items in search query result (cf. Jiang [0003] e.g., “However, it is quite challenge to match appropriate images with content items. There has been a lack of efficient ways to rank images for matching content items.”).
As per the non-exemplary claims(s) 9 and 16, this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Claim(s) 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amalapurapu in view of Preoţiuc, Krishna, and Jiang, and further in view Altaf et al. (US 20180225365 A1, hereinafter Altaf).

Regarding claim(s) 3, 10, and 17
Taking claim 3 as an exemplary, Amalapurapu in view of Preoţiuc, Krishna, and Jiang teaches the method of claim 2.
Amalapurapu in view of Preoţiuc, Krishna, and Jiang does not explicitly teach: wherein determining the one or more subjects were updated is further based on comparing the date and time of the each search query.
However, Altaf teaches wherein determining the one or more subjects were updated is further based on comparing the date and time of the each search query (Claim 2, ll. 17-19, "comparing the time data of the input of the user query text content").
In view of the teachings of Altaf it would have been obvious for a person of ordinary skill in the art to apply the teachings of Altaf to Amalapurapu before the effective filing date of the claimed invention in order to provide faster and more efficient scanning for relevant keywords within a user input and returning results from the site databases that are ranked in relevancy (cf. Altaf [0002] e.g., “While some automated dialog system use natural language processing systems, it is generally faster and more efficient for such systems to scan for relevant keywords within a user input and return results from the site databases that are ranked in relevancy as a function of number of matching keywords, degree of similarity to a query wording pattern, etc.”).
As per the non-exemplary claims(s) 10 and 17, this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amalapurapu in view of Preoţiuc and Krishna, and further in view Carmel et al. (US 20120310940 A1, hereinafter Carmel).

(Currently Amended) Regarding claim(s) 4, 11, and 18
Taking claim 4 as an exemplary, Amalapurapu in view of Preoţiuc and Krishna teaches the method of claim 1.
Amalapurapu teaches wherein staging the determined one or more documents in the scalable master corpus ([Col. 14, ll. 27-32] e.g., “RRS 328 (e.g., RRS engine) receives product, category, and/or other web site content from product or content database (DB) 330 (e.g., which can be populated using merchant/web server data feed 332, as described above)”  [Col. 11, ll. 5-8] e.g., “the DS can communicate with RRS 328 to retrieve a list of products or other merchant content to present to the user via the UI layer for each of the determined dynamic categories”) comprises: 
associating the one or more documents corresponding to the determined one or more subjects with the scalable master corpus ([Col. 7, ll. 21-26] "the dynamic categories service provides various techniques for determining categories (e.g., dynamic categories, which can be synthetically generated categories or selected from existing categories or both) and determining content for associating with such categories for web sites").
 Amalapurapu in view of Preoţiuc and Krishna does not explicitly teach: indexing the one or more documents corresponding to the determined one or more subjects.
However, Carmel teaches indexing the one or more documents corresponding to the determined one or more subjects ([0057], "indexing documents 421 by terms 422, the documents 421 belonging to categories 423").
In view of the teachings of Carmel it would have been obvious for a person of ordinary skill in the art to apply the teachings of Carmel to Amalapurapu before the effective filing date of the claimed invention in order to provide efficient ways to index and retrieve the category sets information. (cf. Carmel [0022] e.g., “efficient ways to index and retrieve the category sets information are described.”).
As per the non-exemplary claims(s) 11 and 18, this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Claim(s) 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amalapurapu in view of Preoţiuc and Krishna, and further in view Corella et al. (US 5835683 A, hereinafter Corella).

Regarding claim(s) 5, 12, and 19
Taking claim 5 as an exemplary, Amalapurapu in view of Preoţiuc and Krishna teaches the method of claim 1.
Amalapurapu in view of Preoţiuc and Krishna does not explicitly teach: wherein the processor-implemented method for a dynamic run- time corpus builder is executed during a run time of the knowledge base service.
However, Corella teaches wherein the processor-implemented method for a dynamic run- time corpus builder is executed during a run time of the knowledge base service (Col. 1, ll. 54-56, "conducting the dialog with the user at run time as specified by the knowledge base").
In view of the teachings of Corella it would have been obvious for a person of ordinary skill in the art to apply the teachings of Corella to Amalapurapu before the effective filing date of the claimed invention in order to construct an improved knowledge base for an expert system that conducts a dialog with a computer user (cf. Corella [Col. 1 ll. 43-46] e.g., “An object of this invention is an authoring system and associated authoring method for constructing an improved knowledge base for an expert system that conducts a dialog with a computer user.”).
As per the non-exemplary claims(s) 12 and 19, this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Claim(s) 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amalapurapu in view of Preoţiuc and Krishna, and further in view Xu (US 20180032904 A1).

Regarding claim(s) 6, 13, and 20
Taking claim 6 as an exemplary, Amalapurapu in view of Preoţiuc and Krishna teaches the method of claim 1.
Amalapurapu in view of Preoţiuc and Krishna does not explicitly teach: wherein the knowledge base service is a system configured to represent one or more facts and an inference engine that reasons about the one or more facts and uses one or more rules and one or more other forms of logic to deduce the one or more facts.
However, Xu teaches wherein the knowledge base service is a system configured to represent one or more facts and an inference engine that reasons about the one or more facts and uses one or more rules and one or more other forms of logic to deduce the one or more facts ([0015], "a knowledge base that represents facts and an inference engine that can reason about those facts and use rules and other forms of logic to deduce facts").
In view of the teachings of Xu it would have been obvious for a person of ordinary skill in the art to apply the teachings of Xu to Amalapurapu before the effective filing date of the claimed invention in order to reduce noise in the presentation, where the variable is a representation of a time attribute (cf. Xu [0021] e.g., “If a variable is used many places in the call stack, the method only presents at the call stack's place of origin in order to reduce noise in the presentation, where the variable is a representation of a time attribute.”).
As per the non-exemplary claims(s) 13 and 20, this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Clark Standke whose telephone number is (571)270-1806. The examiner can normally be reached 10AM-7PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129